DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/266344 filed on 02/04/2019.
3.	Claims 1-13 are pending.  

Claims 1, 12 and 13 are independent claims.  

Allowable Subject Matter

4.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 7, prior art of record does not each and/or fairly suggest that “a priority level of the firmware to be updated is set in the update procedure information, the hardware processor tries to update the firmware again after rebooting the information processing apparatus, upon determining that the precondition is not satisfied and the priority level is higher than or equal to a threshold, and the hardware processor does not try to update the firmware again after rebooting the information processing apparatus, upon determining that the priority level is not higher than or equal to the threshold”.
Specification

5.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used 
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 9-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
	Claim 9 recites “the hardware processor updates first firmware to be updated, among the one or more pieces of the firmware, upon determining that the first firmware is newer than second firmware, among the one or more pieces of the firmware, installed in the information processing apparatus, and the hardware processor tries to update a representative version of the first firmware to an updated representative version, even when the first firmware does not need to be updated, the representative version being used for confirming, from outside, a version of the first firmware that does not need to be updated” (emphasis added). Applicant’s disclosure does not set forth any written description and is devoid of such “updated representative version, even when the first firmware does not need to be updated… from outside, a version of the first firmware that does not need to be updated”. 
	Claim 10 recites “the hardware processor: reboots the information processing apparatus after installing first firmware, among the one or more pieces of the firmware, used for updating second firmware, among the one or more pieces of the firmware, installed in the information processing apparatus; and updates the second firmware installed in the information processing apparatus according to the first firmware used for updating second firmware” (emphasis added). Applicant’s disclosure does not set forth any written description and is devoid of such “updates the second firmware installed… according to the first firmware used for updating second firmware” hence its meaning is unclear and undefined. 
             Claims 11 recites “the hardware processor further communicates, via a network, with a server apparatus configured to store information relating to the firmware, wherein the hardware processor acquires, from the server apparatus, new-old determination information for determining whether the first firmware to be updated is newer than the second firmware installed in the information processing apparatus, upon determining that the new-old determination information is not included in the information processing apparatus” (emphasis added). Applicant’s disclosure does not set forth any written description and is devoid of such “the new-old determination information is not included in the information processing apparatus” hence its meaning is unclear and undefined.
Specification
8.	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner.  For example, the following items are not understood:  Claim 10 recites “updates the second firmware installed… according to the first firmware used for updating second firmware”, because the claim nor the specification does not specify how such “updates the second firmware installed… according to the first firmware used for updating second firmware” is accomplished. 
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
Claim Interpretation
9.	In view of the extensive rejection of claim 10 under 35 USC 112, for the purpose of further examination and under the principle of compact prosecution claim 10 cannot be reasonably interpreted. 
Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cavlaris et al., U.S. Patent No. 9,235,404 (hereinafter Cavlaris) in view of Zalpuri et al., U.S. Patent No. 10,331,428 (hereinafter Zalpuri).
   In regards to claim 1, Cavlaris teaches: 
An information processing apparatus for executing one or more pieces of firmware, the information processing apparatus comprising: a hardware processor configured to (Abstract, see a firmware update system is described that collectively handles firmware updates for hardware resources of a computing device).
refer to update procedure information in which a precondition and an environmental condition are set (column 21, lines 27-28, see detecting firmware update packages that are available for the one or more hardware resources that are registered),  (column 21, lines 50-51, see detecting the firmware update packages comprises checking for update packages when the operating system boots),  (Abstract, see the firmware update system may reference the data structure to produce representations of the each individual resource that provide an operating system level abstraction through which detection, analysis, acquisition, deployment, installation, and tracking of firmware updates is managed) and (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of 
the precondition being required for updating the firmware and being set for each piece of the firmware in an updating order of updating the respective pieces of firmware (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates) and (column 21, lines 50-51, see detecting the firmware update packages comprises checking for update packages when the operating system boots).
the environmental condition defining a process for preparing an environment for an updated piece of the firmware (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates).
determine whether the precondition is satisfied in the updating order, and update the firmware that is an update target, upon determining that the precondition is satisfied (column 21, lines 27-28, see detecting firmware update packages that are available for the one or more hardware resources that are registered) and (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates). 

execute the process according to the environmental condition, after updating the one or more pieces of the firmware.
However, Zalpuri teaches such use: (column 10, lines 3-9, see In some embodiments, post-instruction(s) that are included in final instruction(s) 512 are removed from firmware update post-instruction(s) (e.g., so that they can be executed only once, after all firmware updates such as only one system reboot for all the firmware updates instead of multiple time consuming reboots) for more efficient running of the system).
Cavlaris and Zalpuri are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cavlaris and Zalpuri before him or her, to modify the system of Cavlaris to include the teachings of Zalpuri, as an automated firmware updating system, and accordingly it would enhance the system of Cavlaris, which is focused on a firmware updating system, because that would provide Cavlaris with the ability to execute a reboot process as suggested by Zalpuri (column 10, lines 3-9, column 13, lines 10-14).      

   In regards to claim 2, Cavlaris teaches:
the updated firmware is loaded in a random access memory (RAM) as a result of the at least a part of the information processing apparatus being rebooted (column 18, lines 18-20, see the memory/storage 712 may include volatile media (such as random access memory (RAM)) and (column 14, lines 22-26 , see upon 
the precondition of another piece of the firmware is satisfied as a result of the updated firmware being loaded in the RAM (column 14, lines 22-26 , see upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates) and (column 18, lines 18-20, see the memory/storage 712 may include volatile media (such as random access memory (RAM)). 
Cavlaris doesn’t explicitly teach:
the environmental condition includes rebooting at least a part of the information processing apparatus after updating the firmware.
However, Zalpuri teaches such use: (column 10, lines 3-9, see In some embodiments, post-instruction(s) that are included in final instruction(s) 512 are removed from firmware update post-instruction(s) (e.g., so that they can be executed only once, after all firmware updates such as only one system reboot for all the firmware updates instead of multiple time consuming reboots) for more efficient running of the system).
Cavlaris and Zalpuri are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cavlaris and Zalpuri before him or her, to modify the system of Cavlaris 

   In regards to claim 3, Cavlaris teaches: 
 the hardware processor reboots the entire information processing apparatus, as the process that satisfies the environmental condition (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates).

   In regards to claim 4, Cavlaris teaches: 
the hardware processor reboots a component included in the information processing apparatus, as the process that satisfies the environmental condition (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates).

claim 5, Cavlaris teaches: 
a component, which is detachable from the information processing apparatus, is connected to the information processing apparatus (column 3, lines 19-25, see the computing device 102 also includes a variety of different hardware resources 124 that represent different components and devices typically associated with the computing devices. The hardware resources 124 may include integrated components, removable components, and external peripheral devices connectable to the computing device 102 via wired and/or wireless connections) and (column 20, lines 7-14, see in the example system 700, multiple devices are interconnected through a central computing device. The central computing device may be local to the multiple devices or may be located remotely from the multiple devices. In one embodiment, the central computing device may be a cloud of one or more server computers that are connected to the multiple devices through a network, the Internet, or other data communication link. In one embodiment, this interconnection architecture enables functionality to be delivered across multiple devices to provide a common and seamless experience to a user of the multiple devices).
the hardware processor turns on power of the component and resumes communication with the component, as the process that satisfies the environmental condition (column 15, line 65-column 16, line 5, see the system firmware operates to apply the updates in response to distribution of the update packages. The manner in which the updates are applied depends upon the particular platform and system firmware implementation. By way of example, 

   In regards to claim 6, Cavlaris teaches: 
the hardware processor reboots the information processing apparatus in a booting mode by which the firmware of a predetermined component can be updated, as the process that satisfies the environmental condition (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates).  

   In regards to claim 12, Cavlaris teaches: 
A firmware updating method performed by an information processing apparatus for executing one or more pieces of firmware (Abstract, see a firmware update system is described that collectively handles firmware updates for hardware resources of a computing device).
referring to update procedure information in which a precondition and an environmental condition are set (column 21, lines 27-28, see detecting firmware update packages that are available for the one or more hardware resources that are registered),  (column 21, lines 50-51, see detecting the firmware update packages comprises checking for update packages when the operating system boots),  (Abstract, see the firmware update system may reference the data 
the precondition being required for updating the firmware and being set for each piece of the firmware in an updating order of updating the respective pieces of firmware (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates) and (column 21, lines 50-51, see detecting the firmware update packages comprises checking for update packages when the operating system boots).
the environmental condition defining a process for preparing an environment for an updated piece of the firmware (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates).
determining whether the precondition is satisfied in the updating order and updating the firmware that is an update target, upon determining that the precondition is satisfied; (column 21, lines 27-28, see detecting firmware update packages that are available for the one or more hardware resources that are registered) and (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates). 
Cavlaris doesn’t explicitly teach:
executing the process according to the environmental condition, after updating the one or more pieces of the firmware.
However, Zalpuri teaches such use: (column 10, lines 3-9, see In some embodiments, post-instruction(s) that are included in final instruction(s) 512 are removed from firmware update post-instruction(s) (e.g., so that they can be executed only once, after all firmware updates such as only one system reboot for all the firmware updates instead of multiple time consuming reboots) for more efficient running of the system).
Cavlaris and Zalpuri are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cavlaris and Zalpuri before him or her, to modify the system of Cavlaris to include the teachings of Zalpuri, as an automated firmware updating system, and accordingly it would enhance the system of Cavlaris, which is focused on a firmware 

   In regards to claim 13, Cavlaris teaches: 
A non-transitory computer-readable recording medium storing a program that causes a computer to execute a process performed in an information processing apparatus for executing one or more pieces of firmware, the process comprising: (Abstract, see a firmware update system is described that collectively handles firmware updates for hardware resources of a computing device).
referring to update procedure information in which a precondition and an environmental condition are set (column 21, lines 27-28, see detecting firmware update packages that are available for the one or more hardware resources that are registered),  (column 21, lines 50-51, see detecting the firmware update packages comprises checking for update packages when the operating system boots),  (Abstract, see the firmware update system may reference the data structure to produce representations of the each individual resource that provide an operating system level abstraction through which detection, analysis, acquisition, deployment, installation, and tracking of firmware updates is managed) and (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of 
the precondition being required for updating the firmware and being set for each piece of the firmware in an updating order of updating the respective pieces of firmware (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates) and (column 21, lines 50-51, see detecting the firmware update packages comprises checking for update packages when the operating system boots).
the environmental condition defining a process for preparing an environment for an updated piece of the firmware (column 14, lines 19-26, see the firmware manager 126 may prepare the system to perform the firmware updates and/or trigger a system restart to initiate installation of the updates. Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates).
determining whether the precondition is satisfied in the updating order , and updating the firmware that is an update target, upon determining that the precondition is satisfied (column 21, lines 27-28, see detecting firmware update packages that are available for the one or more hardware resources that are registered) and (column 14, lines 14-16, see the firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates). 

executing the process according to the environmental condition, after updating the one or more pieces of the firmware.
However, Zalpuri teaches such use: (column 10, lines 3-9, see In some embodiments, post-instruction(s) that are included in final instruction(s) 512 are removed from firmware update post-instruction(s) (e.g., so that they can be executed only once, after all firmware updates such as only one system reboot for all the firmware updates instead of multiple time consuming reboots) for more efficient running of the system).
Cavlaris and Zalpuri are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cavlaris and Zalpuri before him or her, to modify the system of Cavlaris to include the teachings of Zalpuri, as an automated firmware updating system, and accordingly it would enhance the system of Cavlaris, which is focused on a firmware updating system, because that would provide Cavlaris with the ability to execute a reboot process as suggested by Zalpuri (column 10, lines 3-9, column 13, lines 10-14).      

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cavlaris in view of Zalpuri in view of Parthesarathy et al., U.S. Patent No. 6,353,926 (hereinafter Parthesarathy).
   In regards to claims 1 and 7 the rejections above are incorporated accordingly.
claim 8, Cavlaris and Zalpuri, in particular Cavlaris doesn’t explicitly teach:
the hardware processor tries to update the firmware after rebooting the information processing apparatus, for a number of retry times defined according to the priority level, upon determining that the precondition is not satisfied.
However, Parthesarathy teaches such use: (column 6, lines 3-10, see once the user subscribes to the software update channel, the user's computer will periodically check via the software update channel whether a new update is available in step 104. If a new update is not available, in step 106, the user's computer will continue to periodically check the software update channel for a new update on a schedule prescribed by the software update channel) and (column 1, lines 44-46, see updating said installed software when said new version data is more current than said version data stored in said shortcut link). 
Cavlaris, Zalpuri and Parthesarathy are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Cavlaris, Zalpuri and Parthesarathy before him or her, to modify the system of Cavlaris and Zalpuri, in particular Cavlaris to include the teachings of Parthesarathy, as a software update notification system, and accordingly it would enhance the system of Cavlaris, which is focused on a firmware updating system, 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193